Name: 2001/201/EC: Commission Decision of 21 February 2001 on amending the list of areas in the United Kingdom eligible for Objective 2 of the Structural Funds in the period 2000 to 2006 (notified under document number C(2001) 415)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  EU finance;  Europe
 Date Published: 2001-03-16

 Avis juridique important|32001D02012001/201/EC: Commission Decision of 21 February 2001 on amending the list of areas in the United Kingdom eligible for Objective 2 of the Structural Funds in the period 2000 to 2006 (notified under document number C(2001) 415) Official Journal L 078 , 16/03/2001 P. 0001 - 0041Commission Decisionof 21 February 2001on amending the list of areas in the United Kingdom eligible for Objective 2 of the Structural Funds in the period 2000 to 2006(notified under document number C(2001) 415)(Only the English text is authentic)(2001/201/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), and in particular the first subparagraph of Article 4(4) thereof,After consulting the Committee on the Development and Conversion of Regions, the Committee on Agricultural Structures and Rural Development and the Committee on Structures for Fisheries and Aquaculture,Whereas:(1) A list of areas eligible for Objective 2 was established by Commission Decision 2000/290/EC(2) for the 2000 to 2006 programming period.(2) A technical error involving the names of the eligible Objective 2 areas in the region of Norfolk appeared in the Decision of 30 March 2000,HAS ADOPTED THIS DECISION:Article 1The list of areas eligible for Objective 2 in the period 2000 to 2006, as established by Council Regulation (EC) No 1260/1999 is amended for the city of Great Yarmouth belonging to the NUTS III region of Norfolk. The amendment is the following:For "Magdalen West" read "Gorleston".Article 2This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 21 February 2001.For the CommissionMichel BarnierMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.(2) OJ L 1999, 19.4.2000, p. 27.ANNEXAREAS ELIGIBLE UNDER OBJECTIVE 2 OF THE STRUCTURAL FUNDS IN THE UNITED KINGDOM(2000 to 2006)>TABLE>